Title: To James Madison from George Washington Parke Custis, 4 December 1808
From: Custis, George Washington Parke
To: Madison, James



Dr. Sir,
Arlington House 4th. Decr. 1808

From the lively interest you appear to have taken in the promotion of Agricultural improvement, & Domestic Oeconomy, I have taken the liberty of sending you a few specimens of the produce of my Estates, in the Counties of New Kent & King William, since improvement of the soil has taken place of the former usage.  I also enclose you a sample of our Domestic Manufactures of Cloathing & Shirting altho the Shirting is not so fine as it customary to make it.  In the bottom of the box are two turnips only remarkable for being a part of four hundred & Seventy bushells made on an acre.  The corn is produced from Land lately improved, after a ruinous culture of about 100 years.  There are three specimens, two of corn much used in commerce, & one of the fine Homony or Madeira which possesses the valuable quality of being productive from very late planting.
As the rearing of Sheep has formed the basis of vast wealth & industry in England, as well in an agricultural, as a commercial point of veiw, I have devoted much time attention & expence to that science for some few years past; & have the pleasure to enclose you some specimens of my Wool Stock.  The Sheep on Smiths Island, by the fineness of their fleeces, & the flavour of their mutton, seem to contradict the idea that flat or level Lands are uncongenial to that race of animals.  The Island lies perhaps 20 feet above the level of the sea, & is nearly in the Latitude of the south of Spain, France, & Italy.  It abounds with a nutritious herbage, which being impregnated with salt prevents the Looseness so fatal elsewhere.  The animals being quite wild, are observed to feed at particular times in certain spots, & again retire to those which produce a different food.  The mildness of the seasons admits of their grazing during the winter without any supply of forage.  About 20 years since the first were put on, & consisted of the common sheep of the Southern Country, which we well know are very inferior in all respects, We shear twice in a season in April, & September.  My Agent writes me this year, "Agreably to your orders I have shorn six of yr. largest weathers which weighed in all sixty pounds".  You will find the sample of Wool from the Island incomparably finer in quality than the samples from this place tho’ they are some of them very fine.  It is my intention to send a lock of the Islanders’ to Sr. John Sinclair to obtain the opinion of that distinguished character, on its fitness for manufacturing purposes.
It will give me very much pleasure to furnish you with a Lamb of the ensuing Season, as I have no doubt the highland Country in which yr Estates are situate, will finely answer the purposes of improvement in that Stock.  In progress of time I shall be extremely happy to communicate the result of my future labours, which if productive of one essential benefit to my Country, will be my most ample reward.  I pray you receive an assurance of the high Respect with which I have the honour to be Your Very H Sert

George W P Custis

